388 So. 2d 1366 (1980)
Joseph Lee EVANS, Appellant,
v.
STATE of Florida, Appellee.
No. 80-1108.
District Court of Appeal of Florida, Fifth District.
October 15, 1980.
Joseph Lee Evans, pro se.
No appearance for appellee.
COBB, Judge.
This is an appeal[1] from a summary denial of a Rule 3.850, Florida Rules of Criminal Procedure motion for post-conviction relief on the grounds that the 3.850 motion did not comply with the model form.[2] Contrary to the requirements of Rule 3.850, the motion did not state whether there was an appeal from the judgment or sentence and the disposition thereof, nor did the motion state whether a previous post-conviction motion had been filed and, if so, how many. The order appealed is affirmed without prejudice to defendant's filing a sufficient motion providing the required information raising the same substantive issues. See Catlett v. State, 367 So. 2d 735 (Fla. 4th *1367 DCA 1979); Scott v. State, 364 So. 2d 67 (Fla. 4th DCA 1978).
AFFIRMED.
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.
NOTES
[1]  Rule 9.140(g), Fla.R.App.P.
[2]  The rules provide a complete fill-in-the-blanks form to assist prisoners in preparing 3.850 motions.